Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 1-5, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pignagnoli (US 2006/0052467 A1) in view of Szycher (Szycher’s Handbook of Polyurethanes) as evidenced by, or further in view of, Ionescu (Chemistry and Technology of Polyols for Polyurethanes).
Regarding Claims 1 and 4, Pignagnoli teaches methods of making rigid polyisocyanurate foams (Abstract; ¶ 13-14). Pignagnoli teaches embodiments in Examples 10-19 comprising reacting a polyol composition comprising TERATE 4026 polyesterol, blowing agent comprising a mixture of formic acid/water/HFC-245fa, CURITHANE 52 catalyst, and TERACOL 5902 polyether polyol prepared by addition of alkylene oxide to toluene diamine (TDA) with a OH number of 375 with polyisocyanate component (¶ 45-51; Tables 2 and 3). Such foams differ from the subject matter claimed Pignagnoli clearly teaches formic acid is the only required blowing agent whereby the polyol compositions may contain additional blowing agents, such as water or HFC-245fa (emphasis added; ¶ 22-24). See for instance the particular foams of Examples 1 and 6 where the blowing agent contains only formic acid and water and Example 5 where the blowing agent contains only formic acid (Table 1). Given Pignagnoli expressly teaches formic acid/water/HFC-245fa, formic acid/water, and formic acid alone are all suitable blowing agent mixtures, it would have been obvious to one of ordinary skill in the art to substitute the formic acid/water/HFC-245fa mixtures of Example 10 with either formic acid alone or a formic acid/water mixture, thereby predictably affording workable polyisocyanurate-based foams. 
Alternatively, Pignagnoli teaches embodiments in Example 1 comprising reacting a polyol composition comprising TEROL 198 polyesterol, blowing agent consisting of a mixture of formic acid and water, CURITHANE 52 catalyst, and Novolac aromatic polyether polyol with polyisocyanate component (¶ 37-44; Table 1). Such foams differ from the subject matter claimed by the use of toluenediamine initiated aromatic polyether polyol instead of Novolac aromatic aromatic polyether polyol. However, Pignagnoli clearly teaches such Novolac polyols are only preferred (¶ 21) and describes inventive examples where toluenediamine-initiated polyols are used instead (Tables 2 and 3), specifically TERACOL 5902, which is prepared by addition of alkylene oxide to toluene diamine (TDA) with a OH number of 375 (¶ 45). Given Pignagnoli expressly teaches both Novolac polyether polyols and toluenediamine-initiated polyether polyols are both suitable aromatic polyether polyol, it would have 
With respect to trimerization catalyst, Pignagnoli teaches trimerization catalysts can be included (¶ 32). Although not describing the catalysts of claim 1, Szycher teaches potassium salts of octanoic or acetic acids are known trimerization catalysts for procuring polyisocyanurate foams (Page 330). It would have been obvious to one of ordinary skill in the art to utilize either potassium octanoate or potassium acetate as trimerization catalysts within the compositions of Pignagnoli because doing so would catalyze the formation of cyclic trimers and predictably afford polyisocyanurate foams in accordance with the teachings of Szycher.
With respect to the particular toluenediamine used, although it is not indicated which isomer is used within the particular embodiments set forth within the examples, Pignagnoli expressly teaches the initiator can be “vicinal toluenediamines” (¶ 27). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize vicinal toluenediamines as initiator and therefore predictably afford workable polyisocyanurate foam compostiions in accordance with the teachings of Pignagnoli. As evidenced by Ionescu, it is well known in the art that ortho-toluenediamine (synonymous with vicinal toluenediamine) is in the form of a mixture of two isomers: 2,3-toluenediamine and 3,4-toluenediamine (Page 323 and Table 13.2; Page 376). Accordingly, the “vicinal toluenediamines” of Pignagnoli is understood to be a mixture of toluenediamine isomers (2,3-toluenediamine and 3,4-toluenediamine) that comprises at least 95 wt% of vicinal toluenediamine (100 wt%). Alternatively, Ionescu teaches it was known in the art ortho-toluenediamine initiated polyols have excellent compatibility with blowing agents and give high performance physico-mechanical, thermal, and flame-proofing properties (Page 376) and thus, it would have been obvious to one of ordinary skill in the art to utilize ortho-toluenediamine with mixtures of 2,3-toluenediamine and 3,4-toluenediamine isomers because doing so would provide excellent compatibility with blowing agents and give high performance physico-mechanical, thermal, and flame-proofing properties as taught by Ionescu. 
Regarding Claim 2, Pignagnoli teaches the foams preferably have 90 percent or more of closed cells (¶ 36).
Regarding Claim 3, the foams of the examples of the present specification are rigid polyisocyanurate foams formed from polyester polyol/TDA polyether polyol and polymeric MDI (i.e. crude MDI). Pignagnoli describes rigid polyisocyanurate foams with the same closed cell content also being prepared from polyester polyol/TDA polyether polyol and crude MDI. The same isocyanate indexes as described within the present specification are taught by Pignagnoli. Since Pignagnoli describes polyisocyanurate foams that are substantially similar, if not identical, to what is described within the specification and encompassed by the claims, it stands to reason such foams would necessarily exhibit the same compressive strength in the absence of evidence to the contrary. 
Regarding Claim 5, Pignagnoli does not indicate what the chemical composition of TERATE 4026 or TEROL 198 is. However, Pignagnoli teaches the polyester polyols used can be formed from acids such as phthalic acid or terephthalic acid (¶ 26). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a Pignagnoli. 
Regarding Claim 7, Pignagnoli further includes amine catalysts such as dimethylcyclohexylamine (¶ 41), which has one nitrogen atom. 
Regarding Claim 9, in all examples, less than 2 wt% of water is used in the polyol composition. See also Pignagnoli’s express teaching that it is preferable water not exceed 0.75 pbw or even be absent (¶ 24). 
Regarding Claim 10, the examples of Pignagnoli uses other additives such as surfactants and flame retardants (¶ 41, 45, Tables 2 and 3).
Regarding Claims 11 and 12, Pignagnoli uses crude diphenylmethane diisocyanate as polyisocyanate component (¶ 41), which is an aromatic polyisocyanate. The examples illustrate isocyanate indexes ranging from 287-385 (¶ 45, Tables 2 and 3).
Regarding Claim 14, Pignagnoli teaches the foams are useful in thermal insulation applications (¶ 36).
Claims 1-5, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US 2008/0234402 A1; cited in the IDS received 10/15/2020) in view of Ionescu (Chemistry and Technology of Polyols for Polyurethanes).
Regarding Claims 1 and 13, Lehmann teaches rigid polyisocyanurate foams blown by means of formic acid (Abstract) and expressly teaches the blowing agent can be formic acid as sole blowing agent or as a mixture with water and/or physical blowing Lehmann expressly teaches embodiments where the blowing agent consists of formic acid or consists of a mixture of formic acid and water. Lehmann teaches the inclusion of trimerization catalyst (¶ 57-64). Lehmann teaches embodiments where foam is obtained via reacting polyisocyanate and polyols, the polyols used is a mixture of polyesterol and polyether alcohol (see for instance ¶ 108-119). Lehmann teaches various trimerization catalysts such as potassium formate (¶ 64). 
Although the polyether alcohol used within the examples is polyol produced via addition of alkylene oxide onto ethylene glycol and not toluenediamine, Lehmann expressly teaches the polyether polyols can be prepared via addition of alkylene oxide onto other starters such as toluenediamine (¶ 44-46). Ionescu teaches it was known in the art that ortho-toluenediamine (synonymous with vicinal toluenediamine) is a polyamine frequently used as a starter for polyether polyols for rigid foams (Table 13.2). Ionescu notes ortho-toluenediamine is understood to be in the form of a mixture of two isomers: 2,3-toluenediamine and 3,4-toluenediamine (Page 323 and Table 13.2; Page 376). Ionescu teaches it was known in the art that ortho-toluenediamine initiated polyols have excellent compatibility with blowing agents and give high performance physico-mechanical, thermal, and flame-proofing properties (Page 376). Therefore, it would have been obvious to one of ordinary skill in the art to utilize ortho-toluenediamine with mixtures of 2,3-toluenediamine and 3,4-toluenediamine isomers because doing so would provide excellent compatibility with blowing agents and give high performance physico-mechanical, thermal, and flame-proofing properties as taught by Ionescu. The ortho-toluenediamines of Ionescu are construed as a mixture of 
Regarding Claims 2 and 3, Lehmann teaches a closed cell content of greater than 85% and a compressive strength of greater than or equal to 80 kPa (¶ 31). 
Regarding Claim 4, Lehmann teaches the polyether alcohols preferably have hydroxyl values spanning 100 to 400 mg KOH/g (¶ 43). 
Regarding Claim 5, Lehmann teaches polyesterols prepared from phthalic acid, terephthalic acid, or their anhydrides (¶ 47). 
Regarding Claim 6, Lehmann teaches various trimerization catalysts such as potassium formate (¶ 64). 
Regarding Claim 7, Lehmann teaches the further inclusion of amine catalyst and describes several species having less than 6 nitrogen atoms (e.g. bis(dimethylaminoethyl)ether) (¶ 57-62). 
Regarding Claim 9, Lehmann teaches the blowing agent can be formic acid as sole blowing agent (¶ 52), which suggests blowing agents without water. 
Regarding Claim 10, Lehmann teaches other additives such as stabilizers and flame retardants (¶ 69). 
Regarding Claim 11, Lehmann teaches aromatic polyisocyanates (¶ 39; Examples). 
Regarding Claim 12, Lehmann teaches isocyanate indexes preferably ranging from 250-500 (¶ 80). 
Regarding Claim 14, Lehmann teaches use of foams for insulation (¶ 87). 
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
Applicant generally argues Pignagnoli provides a lack of guidance as to how to solve problems described within the specification. This is not found persuasive as the cited art meets all limitations claimed. It is not necessary that the prior art suggest the combination to achieve a same advantage or result disclosed by Applicant. See MPEP 2144(IV).
Applicant generally argues the examples of Pignagnoli are outside the scope of the present claims, namely that examples 10-19 include a physical blowing agent in addition to formic acid/water. Applicant alleges Pignagnoli teaches away from excluding physical blowing agent. 
The Examiner has considered Applicant’s argument and remains unpersuaded that Pignagnoli is teaching away. The Examiner remains of the position that Pignagnoli clearly teaches formic acid alone or a mixture consisting of formic acid and water can be used as a blowing agent. This is evident given Pignagnoli’s teachings that physical blowing agent is optional and the fact that several of Pignagnoli’s inventive examples use formic acid alone or a mixture consisting of formic acid and water. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). 
Applicant argues the specification illustrates unexpected results, namely the blends give good storage stability and other characteristics. This is not found persuasive Pignagnoli) has not been performed. Moreover, it is noted Pignagnoli describes his blends as being storage stable (see “Clear, Stable” within Tables 1, ¶ 45). Applicant’s observation of enhanced storage stability is therefore seen to be expected in view of Pignagnoli or alternatively lacks significance to the extent that such observations can be regarded as “unexpected”. Moreover, several of the features Applicant asserts as being unexpected such as proportion of closed cells, mechanical properties, and thermal characteristics are not probed within the examples. It is unclear by what evidence Applicant is relying on in support of the statement that such results are “unexpected”, particularly in view of the teachings of Pignagnoli. The flame retardancy characteristics appear to be the same within the inventive and comparative examples. 
Further, it is evident that the claims at issue are not commensurate in scope with the evidence relied upon in support of Applicant’s allegation of unexpected results. Claim 1 only requires a generic “polyesterol”, “polyether alcohol prepared by addition of alkylene oxide to toluenediamine”, and “polyisocyanate” whereas particular materials are used within the experimental data in specific amounts. No specifics concerning the polyol or polyisocyanate materials are recited within the claims. No particular concentrations are being required within the claims. The claims are open to formic acid/water mixtures despite there being no evidence presented concerning such mixtures. The evidence fails to establish the results Applicant alleges to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to reasonably extend the probative value thereof to encompass the entire scope claimed.
With respect to Szycher, Applicant argues Szycher fails to describe a blowing agent consisting of formic acid or formic acid/water or the specific toluenediamines used. This is not found persuasive as Szycher is only relied upon to meet limitations concerning trimerization catalyst. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Lehmann, Applicant reiterates substantially the same arguments with respect to Pignagnoli, namely that Lehmann purportedly does not describe alleged benefits set forth within the specification and that Lehmann teaches away since Lehmann does not describe an inventive example with the claimed blowing agent mixture. The Examiner is unpersuaded by Applicant’s arguments. With respect to alleged non-disclosed benefits, it is not necessary that the prior art suggest the combination to achieve a same advantage or result disclosed by Applicant. See MPEP 2144(IV). With respect to Lehmann supposedly teaching away, Lehmann unamibiguously states the blowing agent can consist of formic acid or consists of a mixture of formic acid and water. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). Applicant’s arguments concerning unexpected results are unpersuasive for reasons already stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764